IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20799
                          Conference Calendar


UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

YEMI ODELAKON,
                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-450-2
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Yemi Odelakon appeals from his sentence for conspiracy to

commit bank fraud and possession of counterfeit securities.       He

contends that the district court erred by failing to make

findings regarding the attribution of losses to him, even failing

to adopt the Presentence Report (PSR).    He alleges that he

presented rebuttal evidence in the form of an FBI agent’s

testimony at a probable cause and detention hearing; that he

himself denied at rearraignment that he had met a fellow

participant in the conspiracy or given him any checks; and that

the district court had ruled, in a suppression ruling, that a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20799
                                -2-

coconspirator’s activities that had resulted in a state-court

prosecution were unrelated to the federal case, yet the amounts

attributed to the coconspirator in that case were attributed to

him anyway.

     The district court implicitly adopted the PSR by rejecting

Odelakon’s objections to it and by using the sentencing range

indicated in the report.   United States v. Lghodaro, 967 F.2d
1028, 1030 (5th Cir. 1992).    Any testimony regarding the offenses

with which Odelakon was charged was not binding as to the actual

amount attributed at sentencing.    See U.S.S.G. § 1B1.3(a)(1)(B).

The allegation in the PSR regarding Odelakon’s involvement with

the other participant was based on an a law-enforcement interview

of that participant.   Odelakon did not refer to his testimony at

rearraignment, nor did he put on rebuttal evidence.    The district

court was free to adopt the PSR without further inquiry regarding

Odelakon’s involvement with that participant.     United States v.

Puig-Infante, 19 F.3d 929, 943 (5th Cir. 1994).     Finally, were

the amount attributed to the state-court case eliminated from

consideration, the amount attributed to Odelakon would remain

greater than $800,000, the relevant amount for guideline

sentencing purposes.   U.S.S.G. § 2F1.1(b)(1)(L).   Odelakon was

sentenced to 46 months’ imprisonment, the bottom of the

applicable sentencing range.   U.S.S.G. § 5A, Sentencing Table.

Any error in considering the amount relevant to the state-court

case (and we do not assume that any error occurred) was harmless.

Williams v. United States, 503 U.S. 193, 203 (1992).

     AFFIRMED.